405 F.2d 1212
NATIONAL LABOR RELATIONS BOARD, Petitioner,v.R. G. BARRY CORPORATION, Respondent.
No. 18510.
United States Court of Appeals Sixth Circuit.
February 19, 1969.

On Petition for Enforcement of an Order of National Labor Relations Board.
Michael Rosenbloom, N. L. R. B., Washington, D. C., Arnold Ordman, Gen. Counsel, Dominick L. Manoli, Associate Gen. Counsel, Marcel Mallet-Prevost, Asst. Gen. Counsel, Leonard M. Wagman, Attorney, N. L. R. B., Washington, D. C., on brief, for petitioner.
Glenn L. Greene, Jr., Miami, Fla., W. Reynolds Allen, Miami, Fla., on brief; Fowler, White, Collins, Gillen, Humkey & Trenman, Miami, Fla., of counsel, for respondent.
Before EDWARDS and COMBS, Circuit Judges, and McALLISTER, Senior Circuit Judge.

ORDER

1
On a petition for enforcement of the order of the National Labor Relations Board in the above case (162 N.L.R.B. No. 135, 1967), after hearing the arguments of counsel, and upon the agreement of the parties that the third and fourth paragraphs of the order be stricken; and the Court being duly advised:


2
Now, therefore, it is decreed that, as amended by the omission of the two paragraphs above mentioned, the order of the Board is hereby granted enforcement.